405 F.2d 501
UNITED STATES of America, Appellee,v.Robert Lee FURR, Appellant.
No. 11935.
United States Court of Appeals Fourth Circuit.
Submitted February 3, 1969.
Decided February 18, 1969.

Appeal from the United States District Court for the District of Maryland, at Baltimore; Roszel C. Thomsen, Judge.
Stanley S. Cohen, Baltimore, Md. (Court-appointed counsel), on brief, for appellant.
Stephen H. Sachs, U. S. Atty., and Arthur G. Murphy, First Asst. U. S. Atty. on brief, for appellee.
Before HAYNSWORTH, Chief Judge, and SOBELOFF and CRAVEN, Circuit Judges.
PER CURIAM:


1
Upon careful consideration, we find no error in the conviction.


2
Affirmed.